Order filed December 15, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00888-CR
                                    ____________

                        JARMONE TYRIC ADAMS, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                         On Appeal from the 176th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1272904


                                       ORDER

        The reporter's record in this case was due December 5, 2011 See Tex. R. App. P.
35.2. Judy Ann Fox has not filed the reporter's record. Judy Ann Fox has not filed an
extension of time to file the reporter's record. We therefore issue the following order.

        We order Judy Ann Fox to file the record in this appeal on or before January 17,
2012.


                                      PER CURIAM